In an action for a separation, the appeal is- from an order denying appellant’s motion for alimony pendente lite and counsel fees. Order modified by striking from the ordering paragraph everything following the word “is” and by substituting therefor the words “ referred to the trial court for determination ”. As so modified, order affirmed, without costs. So far as appears from the record before us, respondent is seeking no affirmative relief, and the trial court, in our opinion, will be in a better position to determine the question presented than was the Special Term. It appears that a trial could have been had and the issues determined on the merits in a shorter time than the prosecution of this appeal has taken. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.